Circuit Court for Prince George’s County
Case No. CAE-1700239
Argued: November 6, 2017
                                             IN THE COURT OF APPEALS

                                                    OF MARYLAND

                                                 Misc. Docket AG No. 75
                                                 September Term, 2016


                                           ATTORNEY GRIEVANCE COMMISSION

                                                    OF MARYLAND

                                                           v.

                                                  MARIATU KARGBO


                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Hotten
                                                  Getty,


                                                                  JJ.

                                                 PER CURIAM ORDER



                                                 Filed: November 7, 2017
ATTORNEY GRIEVANCE              *    In the
COMMISSION OF MARYLAND
                                *    Court of Appeals

          v.                    *    of Maryland

MARIATU KARGBO                  *    Misc. Docket AG No. 75
                                     September Term, 2016


                         PER CURIAM ORDER

     The Court having considered the Petition for Disciplinary or

Remedial Action filed in the above entitled matter in accordance

with Md. Rule 19-721, the Findings of Fact and Conclusions of Law

of the Evidentiary hearing in the Circuit Court for Prince George’s

County before Judge Dorothy M. Engel, the Recommendation for

Placement on Inactive Status filed by Bar Counsel and the oral

arguments of Bar Counsel and Respondent, it is this 7th day of

November, 2017



     ORDERED, by the Court of Appeals of Maryland, that the Respondent

be, and is hereby, placed on inactive status, effective immediately,

pending further Order of this Court; and it is further



     ORDERED that the Clerk of this Court shall remove the name of

Mariatu Kargbo from the register of attorneys in this Court and shall

certify that fact to the Trustees of the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in the

State in accordance with Md. Rule 19-761(b).



                                     /s/ Mary Ellen Barbera
                                     Chief Judge